        CASE 0:20-cv-01060-JRT-ECW Doc. 11 Filed 02/03/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 BEREKET KAHSAI,
                                                         No. 20-1060 (JRT/ECW)
                                   Plaintiff,

 v.                                             MEMORANDUM OPINION AND ORDER
 MEGAN J. BRENNAN,
 Postmaster General, U.S. Postal Service,

                                 Defendant.


       Bereket Kahsai, 4037 Forty-Second Avenue South, Minneapolis, MN 55406,
       pro se.


       Plaintiff Bereket Kahsai filed a Complaint alleging violations of Title VII and the

Minnesota Human Rights Act. (Compl. ¶ 1, May 1, 2020, Docket No. 1.) Kahsai claims

that his employer, United States Postal Service (“USPS”), engaged in unlawful

employment practices, including discriminating against him on the basis of race and

national origin and retaliating against him because of his reports of discrimination.

(Compl. ¶¶ 39–59.)

       Kahsai requested that the Clerk of Court enter default against Megan J. Brennan,

former Postmaster General of the United States Postal Service. (App. Entry of Default,

July 17, 2020, Docket No. 5.) The Clerk denied this request, (1st Clerk’s Off. Ltr., July 22,

2020, Docket No. 6), and Kahsai asked the Clerk to explain why default would not be
            CASE 0:20-cv-01060-JRT-ECW Doc. 11 Filed 02/03/21 Page 2 of 3




entered, (Req. to Clerk, July 28, 2020, Docket No. 7.) The Clerk responded, referring

Kahsai to Federal Rules of Civil Procedure 4 and 55, and 28 U.S.C. § 3901 1 for further

information about the requirements for the entry of default. (2nd Clerk’s Off. Ltr, July 31,

2020, Docket No. 8.) Kahsai has now filed a Motion for Review and Reconsideration of

the denial of default judgment and, in the alternative, requesting entry of summary

judgment based on his allegations. (Mot. Review & Reconsid. at 1–2, Oct. 28, 2020,

Docket No. 9).

           Section 3901 of Title 28 of the United States Code provides that in an action

brought by an employee against their government agency employer, “the defendant shall

be the employing office alleged to have committed the violation involved.” 28 U.S.C.

§ 3901(a). To properly serve a complaint when the defendant is the United States, an

officer, or an agency, Rule 4 requires that the plaintiff “serve the United States and also

send a copy of the summons and of the complaint by registered or certified mail to the

agency, corporation, officer, or employee.” Fed. R. Civ. P. 4(i)(2). Serving the United

States requires, among other things, delivering a copy of the summons and complaint to

the United States attorney for the district where the action is brought. See Fed. R. Civ. P.

4(i)(1).




1 The Clerk’s letter directed Kahsai to 50 U.S.C. § 3901, but the Court interprets the Clerk’s letter
as intending to direct Kahsai to 28 U.S.C. § 3901(a).
                                                -2-
         CASE 0:20-cv-01060-JRT-ECW Doc. 11 Filed 02/03/21 Page 3 of 3




       When a defendant fails to plead or defend an action, default judgment will only be

entered if the failure to plead or defend is shown by affidavit. Fed. R. Civ. P. 55(a).

Additionally, even if a complaint is properly served and failure to defend is shown by

affidavit, pursuant to Rule 55, “default judgment may be entered against the United

States, its officers, or its agencies only if the claimant establishes a claim or right to relief

by evidence that satisfies the court.” Fed. R. Civ. P. 55(d).

       Plaintiff Kahsai has failed to name the proper defendant in this action and has

neither filed proof of service on the United States in accordance with Rule 4(i) as

described above, nor provided an affidavit showing USPS’s failure to defend. Therefore,

the Clerk correctly declined to enter a default judgment, and the Court will deny Kahsai’s

Motion for Reconsideration.


                                            ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion for Reconsideration [Docket No. 9] is DENIED.




DATED: February 3, 2021                             _____                      _____
at Minneapolis, Minnesota.                                 JOHN R. TUNHEIM
                                                               Chief Judge
                                                       United States District Court




                                              -3-
